



Exhibit 10.6
AMENDMENT NO. 4 TO THE
STOCKHOLDERS AGREEMENT
September 17, 2017
This Amendment No. 4 (this "Amendment") to the Stockholders Agreement among Toys
"R" Us, Inc. (as successor to Toys "R" Us Holdings, Inc.), Funds managed by Bain
Capital Partners, LLC or its Affiliates, Toybox Holdings, LLC, Vornado Truck LLC
and certain other Persons, dated as of July 21, 2005, as amended by Amendment
No. 1, dated as of June 10, 2008 as amended by Amendment No. 2, dated as of
October 14, 2015, as amended by Amendment No. 3, dated September 13, 2017 (as
amended, the "Agreement") shall become effective as of the date first set forth
above. Capitalized terms used but not otherwise defined in this Amendment have
the meaning given to such terms in the Agreement.
1.Section 2.1. Section 2.1 of the Agreement is hereby deleted and replaced with
the following:
2.1 Board of Directors.


2.1.1 Board Size. As of the date of this Amendment, the number of members of the
Board shall be fixed at eleven (11), or such other number as is determined from
time to time pursuant to Section 2.5 and 2.6.1.


2.1.2 Designation of Directors. As of the date of this Amendment, the Board
shall be composed of the following, unless otherwise determined by the Board, in
accordance with Section 2.6.1:


(a) three (3) persons designated by Bain (subject to Section 11.1 and
Section 2.1.4), (the "Bain Designees");


(b) two (2) persons designated by KKR (the "KKR Designees");


(c) two (2) persons designated by Vornado (the "Vornado Designees" and together
with the Bain Designees and the KKR Designees, the "Sponsor Designees");


(d) the chief executive officer of the Company; and


(e) three (3) Independent Directors, to be selected by the Board.


2.1.3 Sell-Down Provisions.


(a) In the event that either KKR or Vornado ceases to own at least 30% of their
respective Initial Shares but continues to own at least 15% of their respective
Initial Shares, neither





--------------------------------------------------------------------------------





KKR nor Vornado shall have the right to designate two (2) Sponsor Designees and
shall have the right to designate only one (1) Sponsor Designee. In the event
that either KKR or Vornado ceases to own at least 15% of their respective
Initial Shares, neither KKR nor Vornado shall have the right to designate any
Sponsor Designee.


(b) In the event that Bain ceases to own at least 30% of its Initial Shares but
continues to own at least 15% of its Initial Shares, Bain shall no longer have
the right to designate three (3) Sponsor Designees and shall have the right to
designate only one (1) Sponsor Designee. In the event that Bain ceases to own at
least 15% of its respective Initial Shares, Bain shall no longer have the right
to designate any Sponsor Designee.


2.    Section 2.1.4. As of the date of this Amendment, Section 2.1.4 is added to
the Agreement as follows:
2.1.4 Bain Designees.


If at any time, and only for so long as, there are three (3) Bain Designees
sitting on the Board, for purposes of taking the vote of the Board on any
matter, each such Bain Designee will be deemed to have only 2/3 of a vote (as
opposed to one (1) vote, which all other members of the Board will continue to
have) and such matters of the Board will determined on the basis of ten (10)
total votes, and the Company (a) shall not treat any such matter as having been
duly authorized by the Board unless approved by a vote of the Board consistent
with the foregoing and (b) shall treat any such matter as having been duly
authorized by the Board only if it is approved by a vote of the Board consistent
with the foregoing.  Bain hereby agrees not to take any action, and agrees to
cause its Bain Designees not to take any action, inconsistent with the
foregoing.


3.    Continuing Force and Effect. The Agreement, as modified by the terms of
this Amendment, shall continue in full force and effect from and after the date
of the adoption of this Amendment set forth above.
4.    Counterparts. This Amendment may be executed by the parties hereto in any
number of separate counterparts (including facsimiled counterparts), each of
which shall be deemed to be an original, and all of which taken together shall
be deemed to constitute one and the same instrument.
5.    Consent to Amendment. The execution of this Amendment, by each of the
parties thereto shall be deemed to constitute "Unanimous Sponsor Approval" of
this Amendment and the matters contained therein pursuant to Section 2.6.1 and
other applicable sections of the Agreement.
6.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED WITH, THE LAWS OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]




    2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment to the Stockholders
Agreement on the day and year first written above.


TOYS "R" US, INC.


By:/s/ Cornelius Boggs, III
Name: Cornelius Boggs, III
Title: Executive Vice President - General Counsel


BAIN CAPITAL (TRU) VIII, L.P.
By: Bain Capital Partners VIII, L.P.
Its: General Partner
By: Bain Capital Investors, LLC
Its: General Partner


By: /s/ Joshua Bekenstein
Name: Joshua Bekenstein
Its: Managing Director


BAIN CAPITAL (TRU) VIII-E, L.P.
By: Bain Capital Partners VIII-E, L.P.
Its: General Partner
By: Bain Capital Investors, LLC
Its: General Partner


By: /s/ Joshua Bekenstein
Name: Joshua Bekenstein
Its: Managing Director


[Signature page to Amendment No. 3 to Stockholders Agreement]



--------------------------------------------------------------------------------





BAIN CAPITAL (TRU) VIII COINVESTMENT, L.P.
By: Bain Capital Partners VIII, L.P.
Its: General Partner
By: Bain Capital Investors, LLC
Its: General Partner


By: /s/ Joshua Bekenstein
Name: Joshua Bekenstein
Its: Managing Director


BAIN CAPITAL INTEGRAL INVESTORS, LLC.
By: Bain Capital Investors, LLC.
Its: Administrative Member


By: /s/ Joshua Bekenstein
Name: Joshua Bekenstein
Its: Managing Director


BCIP TCV, LLC
By: Bain Capital Investors, LLC.
Its: Administrative Member


By: /s/ Joshua Bekenstein
Name: Joshua Bekenstein
Its: Authorized Signatory


[Signature page to Amendment No. 3 to Stockholders Agreement]



--------------------------------------------------------------------------------





TOYBOX HOLDINGS, LLC


By:/s/ Nathaniel Taylor
Name: Nathaniel Taylor
Its: Member


VORNADO TRUCK, LLC
By: Vornado Realty L.P.
Its: Sole Member
By: Vornado Realty Trust
Its: Sole Member


By: /s/ Joseph MacNow
Name: Joseph MacNow
Its: Executive Vice President, Chief Financial Officer and Chief Administrative
Officer


[Signature page to Amendment No. 3 to Stockholders Agreement]

